Case 4:19-cv-00096-LCK Document4 Filed 02/25/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)
Civil Action No. 4:19-cv-00096-TUC-LCK

 

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (D)
Liebel-Flarsheim Company LLC c/o The Corporation Trust
This summons for (name of individual and title, if any) Company, Agent for Service of Process

was received by me on (date) 6/41/2019

 

C1 I personally served the summons on the individual at (place)
on (date) ; or

 

(J 1 left the summons at the individual’s residence or usual place of abode with (name)
, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

I served the summons on (name of individual) Daisy Montenegro, Intake Specialist , who is

designated by law to accept service of process on behalf of (name of organization) Liebel-Flarsheim Company LLC c/o
The Corporation Trust Company, Agent for Service of Process on (date) 6/13/2019 at 10:12am =; OF

Ol [returned the summons unexecuted because sor

 

O Other (specify):

My fees are $ for travel and $ for services, for a total of $

I declare under penalty of perjury that this information is true.

TE

SeFvey's signature
Juan J6se Soriario, Registered CA Process Server
#20141827 18 / Los Angeles County

Printed name and title

OnDemand Legal, Inc. (916) 329-8636
901 H Street Ste 107
Sacramento, CA 95814
Reference No. 192659

Server’s address

Date: June 17,2019

Additional information regarding attempted service, etc:

ADDITIONAL DOCUMENST SERVED:
Complaint; Notice to Parties - Mandatory Initial Discovery Pilot Project

 
